DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11, it is unclear if “a vehicle cover” recited in line 2 is a new vehicle cover or a repeat of “a vehicle cover recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 11, 14, 15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatami et al. (US 10,800,277).
In regard to claim 1, Hatami et al. discloses a connector unit 70 for a vehicle (see fig. 1), the connector unit 70 comprising: 
a connection connector 76 to connect an external connector (not shown); and 
a support member 50 to support the connection connector 76, wherein the support member 50 includes: 
a cover attachment part 90 attached to a vehicle cover 102; and 
a connector support 56A to support the connection connector 76.

In regard to claim 2, Hatami et al. discloses the support member 50 further includes a coupling 54 to couple the cover attachment part 90 and the connector support 56A so that the cover attachment part 90 and the connector support 56A are spaced apart from each other.

In regard to claim 4, Hatami et al. discloses the cover attachment part 90 includes a clamping piece 94, 106 to clamp an edge of the vehicle cover 102 in a direction of the thickness thereof (see fig. 4).

In regard to claim 11, Hatami et al. discloses the vehicle cover 102 has an attachment opening (see fig. 1), and the connector unit 70 is attached to an edge of the attachment opening (see fig. 1).
The recitations regarding “A motorcycle comprising a vehicle cover provided around a gauge” has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

	In regard to claim 14, Hatami et al. discloses a support member 50 comprising: 
a cover attachment part 90 attached to a vehicle cover 102; and 
a connector support 56A to support a connection connector 76.

In regard to claim 15, Hatami et al. discloses the support member 50 further includes a coupling 54 to couple the cover attachment part 90 and the connector support 56A so that the cover attachment part 90 and the connector support 56A are spaced apart from each other.

	In regard to claim 17, Hatami et al. discloses the cover attachment part 90 includes a clamping piece 94, 106 to clamp an edge of the vehicle cover 102 in a direction of the thickness thereof (see fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatami et al..
In regard to claim 10, Hatami et al. discloses the support member 50 has an opening 53 to open toward the outside of the vehicle cover 102.
However, Hatami et al. does not disclose the opening 53 has a minimum width of 80 mm or more.
	Regarding the particular dimensions of the width, to the extent that Hatami et al. does not specify exact dimensions, at the time of the invention, workable dimensions of the width would have been a matter of routine experimentation.    In re Antonie, 559 F.2d 618 (CCPA 1977).       Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955) (Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
Allowable Subject Matter
Claims 3, 5-9, 16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
5/5/2022

/THO D TA/Primary Examiner, Art Unit 2831